Citation Nr: 1030624	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  09-11 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
Veteran's chronic colitis, currently evaluated as 30 percent 
disabling

2.  Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1944 until February 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2008 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) in St. Petersburg, 
Florida, which denied a total rating for compensation purposes 
based on individual unemployability.  In July 2008, the Veteran 
submitted a notice of disagreement (NOD).  In March 2009, the RO 
issues a statement of the case (SOC) to the Veteran and his 
accredited representative.  In March 2009, the Veteran submitted 
an Appeal to the Board (VA Form 9).  

In July 2009, the RO denied an increased evaluation for the 
Veteran's chronic colitis.  In July 2009, the Veteran submitted a 
NOD with the July 2009 rating decision.  In May 2010, the RO 
increased the evaluation for the Veteran's chronic colitis from 
10 to 30 percent and effectuated the award as of March 12, 2009.  

In July 2010, the Veteran submitted a Motion to Advance on the 
Docket.  In August 2010, the Board granted the Veteran's motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

In February 2010, the Veteran submitted a written 
statement which may be reasonably construed as a claim of 
entitlement to service connection for liver cancer.  This 
matter has not been adjudicated by the RO.  Therefore, the 
Board does not have jurisdiction over it.  It is referred 
to the RO for appropriate action.  


REMAND

The Veteran has submitted a timely NOD with the denial of an 
increased evaluation for his chronic colitis.  The United States 
Court of Appeals for Veterans Claims (Court) has directed that 
where a Veteran has submitted a timely NOD with an adverse 
decision and the RO has not subsequently issued a SOC addressing 
the issue, the Board should remand the issue to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  

In May 2010, the Veteran was scheduled for a June 17, 2010, 
hearing before a Veterans Law Judge sitting at the RO.  A June 7, 
2010, Report of General Information (VA Form 21-0820) notes that 
the Veteran informed the RO that he would be out of town for the 
scheduled hearing and requested that the hearing be rescheduled.  
A June 17, 2010, notation in the record indicates that the 
Veteran was a "no show" for the scheduled hearing.  The 
requested hearing has not been rescheduled.  In a July 2010 
written statement, the Veteran reiterated that he wanted his 
hearing before a Veterans Law Judge sitting at the RO 
rescheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran and his 
accredited representative which addresses 
the issue of the Veteran's entitlement to 
an increased evaluation for his chronic 
colitis.  The Veteran and his accredited 
representative should be given the 
appropriate opportunity to respond to the 
SOC.  

2.  Then reschedule the Veteran for the 
requested hearing before a Veterans Law 
Judge sitting at the RO.  

3.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

